       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 1 of 23




                     UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

VALERO MARKETING AND             §             NO. 5:19-CV-328-DAE
SUPPLY COMPANY,                  §
                                 §
           Plaintiff,            §
                                 §
vs.                              §
                                 §
UNITED STATES OF AMERICA,        §
                                 §
           Defendant.            §
________________________________ §

     ORDER GRANTING MOTION FOR PARTIAL JUDGMENT ON THE
                        PLEADINGS

             The matter before the Court is Defendant United States of America’s

Motion for Partial Judgment on the Pleadings. (Dkt. # 28.) A hearing was held on

this matter on July 14, 2020. After careful consideration of the memoranda filed in

support of and in opposition to the motion, as well as arguments of counsel at the

hearing, the Court, for the following reasons, GRANTS the motion.

                                 BACKGROUND

             On April 1, 2019, Valero Marketing and Supply Company (“Valero”)

filed suit in this Court against the Government. (Dkt. # 1.) Valero seeks a tax

refund of over $121 million for the first quarter of the tax year 2015 (“disputed tax

period”). (Id.) According to Valero, on April 30, 2015, it timely filed a Quarterly

Federal Excise Tax Return (“Form 720”) for the disputed tax period—January 1,
         Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 2 of 23




2015, through March 31, 2015, with the Internal Revenue Service (“IRS”). The

Form 720 reported a total 26 U.S.C. § 4081 (“section 4081”) fuel excise tax in the

amount of $565,025,097 for the disputed tax period, which Valero timely paid.

             Several years later, on April 26, 2018, Valero filed an Amended

Quarterly Federal Excise Tax Return (“Form 720X”) for the disputed tax period

with the IRS, claiming a refund of the section 4081 fuel excise tax in the amount of

“$4.00 Plus,” plus statutory interest. Valero contends this refund claim is based on

Alternative Fuel Mixture Credits (“AFMC”) that it had not previously claimed on

its original Form 720 for the disputed tax period.

             On April 1, 2019, Valero filed this suit on the basis that more than six

months have passed since it filed the Form 720X seeking the refund, and that the

IRS has neither paid nor denied the refund request for the disputed tax period.

(Dkt. # 1.) Valero contends that it is entitled to a refund for the overpayment it

made to the IRS, but the Government has refused to recognize that several

substances qualify as “alternative fuels” for tax credit purposes. (Id.)

             On March 2, 2020, the Government filed a Motion for Partial

Judgment on the Pleadings. (Dkt. # 28.) Valero filed a response in opposition on

March 30, 2020 (Dkt. # 32); the Government filed a reply on April 13, 2020 (Dkt.

# 34).




                                          2
        Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 3 of 23




                                APPLICABLE LAW

             The Government moves for partial judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Fed. R. Civ. P.

12(c). A motion brought pursuant to Rule 12(c) should be granted if there is no

issue of material fact and if the pleadings show that the moving party is entitled to

judgment as a matter of law. Greenberg v. Gen. Mills Fun Grp., Inc., 478 F.2d

254, 256 (5th Cir. 1973). A motion for judgment on the pleadings is subject to the

same standard as a motion to dismiss for failure to state a claim. See In re Great

Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 209 (5th Cir. 2010).

             Rule 12(b)(6) allows a party to raise by motion the defense that the

complaint “fail[s] to state a claim upon which relief can be granted.” The Court

evaluates whether a complaint states a cognizable claim and sufficient facts in light

of Rule 8(a) of the Federal Rules of Civil Procedure, which requires a plaintiff to

plead a “short and plain statement of the claim showing that the pleader is entitled

to relief.” Rule 8 does not require “detailed factual allegations,” but it does

demand “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Stated differently, “a plaintiff’s

obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of a cause of action’s elements

                                           3
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 4 of 23




will not do.” Twombly, 550 U.S. at 555. “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Iqbal, 556 U.S. at

678 (quotation marks omitted).

             In analyzing a motion to dismiss for failure to state a claim, the court

“accept[s] ‘all well pleaded facts as true, viewing them in the light most favorable

to the plaintiff.’” United States ex rel. Vavra v. Kellogg Brown & Root, Inc., 727

F.3d 343, 346 (5th Cir. 2013) (quoting In re Katrina Canal Breaches Litig., 495

F.3d 191, 205 (5th Cir. 2007)).

                                    ANALYSIS

             Pursuant to 26 U.S.C. § 6426, Valero seeks an AFMC for those fuels

it sold that were mixed with: (1) compressed or liquified gas derived from biomass;

(2) liquid fuel derived from biomass; or (3) butane, a type of liquified petroleum

gas (“LPG”). (Dkt. # 1.) The Government moves for partial judgment on the

pleadings in order to eliminate two of these three refund claims brought by Valero.

(Dkt. # 28.) According to the Government, Congress recently clarified the law

regarding the credits at issue, barring payment of some claims that were not filed

with the IRS before January 8, 2018. (Id.) The Government seeks only to dismiss

Valero’s claims arising from butane and liquified gas derived from biomass, but

not Valero’s claims arising from liquid fuel derived from biomass. (Id.)




                                          4
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 5 of 23




      A.     Statutory History

             In 2005, Congress enacted the Safe, Accountable, Flexible, Efficient

Transportation Equity Act: A Legacy for Users (“SAFETEA”). SAFETEA

introduced two tax credits related to alternative fuels under 26 U.S.C. § 6426:

(1) the alternative fuel credit—§ 6426(d), and (2) the alternative fuel mixture

credit—6426(e). Relevant here, § 6426(e) allows taxpayers to obtain a credit for

“producing any alternative fuel mixture for sale or use in a trade or business of the

taxpayer.” § 6426(e)(1). The statute defines an “alternative fuel mixture” as a

“mixture of alternative fuel and taxable fuel” that is either “sold by the taxpayer

. . . for use as fuel” or “used as a fuel by the taxpayer producing such mixture.”

§ 6426(e)(2)(A)–(B). Prior to December 20, 2019, the statute listed seven

“alternative fuels,” including “liquefied petroleum gas,” “liquefied gas derived

from biomass,” and “liquid fuel derived from biomass,” § 6426(d)(2), relying on

26 U.S.C. § 4083(a)(1)(A)–(C) to define “taxable fuel.” Id. Under § 4083,

“taxable fuel” means “(A) gasoline, (B) diesel fuel, and (C) kerosene.” 26 U.S.C.

§ 4083(a)(1). Since SAFETEA’s enactment, Congress has repeatedly extended the

credit, retroactively, and the Code has allowed an AFMC in some form for fuels

produced and sold through December 31, 2020.




                                          5
        Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 6 of 23




             Relevant here, on December 20, 2019, in its 2020 Appropriations Act,

Congress enacted a “Clarification of Rules Regarding Alternative Fuel Mixture

Credit,” (hereinafter “clarification” or “clarification amendment”) which

disallowed the AFMC for mixtures of taxable fuel with “liquified petroleum gas,”

“compressed or liquified natural gas,” or “compressed or liquified gas derived

from biomass.” See Further Consolidated Appropriations Act, 2020, P.L. No. 116-

94, § 133(b)(1), 133 Stat. 2534, 3233–34 (2019). This clarification amendment

applies to “fuel sold or used before [the Act’s] date of enactment” if the claims for

the credit had “not been paid or allowed,” and if the claims “were made on or after

January 8, 2018.” Id.; § 133 (b)(2)(B).

      B.     Valero’s Claims for Butane and Liquified Gas Derived from Biomass

             The Government argues that Valero’s claims for butane and liquified

gas derived from biomass must be dismissed in light of Congress’s recent

clarification that taxpayers who file a claim for credit on or after January 8, 2018,

and for which the IRS has not paid or allowed that refund claim as of December

20, 2019 (the date of enactment of the 2020 Appropriations Act) are barred. (Dkt.

# 28 at 10.) The Government asserts that Valero’s claims for butane and liquified

gas derived from biomass were filed with the IRS on April 26, 2018, well after the

January 8, 2018 date delineated by Congress. (Id.) In such case, according to the

Government, Valero may not obtain tax credits for the disputed tax period based

                                          6
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 7 of 23




on any mixture of a liquified petroleum gas or liquified gas derived from biomass

and a taxable fuel and these claims must be dismissed from this suit. (Id.)

             In response to the Government’s motion, Valero appears to concede

that the AFMC is no longer allowed for liquified petroleum gas, compressed or

liquified natural gas, or compressed or liquified gas derived from biomass. (Dkt.

# 32 at 7.) Nevertheless, Valero argues that Congress’s amendment is not fatal to

its claims because the legislation violates the Due Process Clause of the Fifth

Amendment and is therefore invalid. (Id.)

             Upon the Court’s review, the Court finds that Valero’s refund claims

for butane and liquified gas derived from biomass fall within Congress’s

December 20, 2019 clarification, and these claims will be dismissed unless the

Court determines that the clarification violates the Due Process Clause.

      C.     Does Congress’s 2019 Clarification Violate the Due Process Clause of
             the Fifth Amendment?

             Valero contends that the 2019 clarification amendment violates the

Due Process Clause of the Fifth Amendment because the retroactivity period is

excessive. (Dkt. # 32 at 8.) Valero also argues that there is no rational basis for

making retroactive application depend on when a taxpayer files a refund claim

with the IRS. (Id. at 18.)




                                          7
        Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 8 of 23




             In United States v. Carlton, 512 U.S. 26, 30 (1994), the Supreme

Court noted that “[t]his Court repeatedly has upheld retroactive tax legislation

against a due process challenge.” A retroactive tax provision is valid under the

Due Process Clause unless “retroactive application is so harsh and oppressive as to

transgress the constitutional limitation.” Welch v. Henry, 305 U.S. 134, 147

(1938). The “harsh and oppressive” standard “does not differ from the prohibition

against arbitrary and irrational legislation” that applies generally to enactments in

the sphere of economic policy. Pension Benefit Guaranty Corp. v. R.A. Gray &

Co., 467 U.S. 717, 733 (1984). The Due Process standard to be applied to tax

statutes with retroactive effect is the same as the standard generally applicable to

retroactive economic legislation:

      Provided that the retroactive application of a statute is supported by a
      legitimate legislative purpose furthered by rational means, judgments
      about the wisdom of such legislation remain within the exclusive
      province of the legislative and executive branches . . . To be sure, . . . .
      retroactive legislation does have to meet a burden not faced by
      legislation that has only future effects . . . . “The retroactive aspects of
      legislation, as well as the prospective aspects, must meet the test of due
      process, and the justifications for the latter may not suffice for the
      former” . . . . But that burden is met simply by showing that the
      retroactive application of the legislation is itself justified by a rational
      legislative purpose.

Id. at 729–30 (citation omitted).

             In Carlton, the Supreme Court determined that a retroactive

amendment to a tax statute did not violate due process where the retroactive period

                                           8
        Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 9 of 23




was of reasonable length (slightly more than one year) and where the

Government’s purpose was neither illegitimate nor arbitrary. Carlton, 512 U.S. at

32–33. In that case, the executor of a decedent’s estate challenged an amendment

which restricted the availability of an estate tax deduction. The executor had

engaged in a particular transaction for the sole purpose of taking advantage of the

deduction. Id. at 28–29. The Court rejected the executor’s Due Process argument,

noting that there was “no plausible contention that Congress acted with an

improper motive, as by targeting estate representatives such as Carlton after

deliberately inducing them to engage” in the transactions at issue. Id. at 32. The

Court further noted that the executor’s reliance, by itself, was insufficient to

establish a constitutional violation because “[t]ax legislation is not a promise, and a

taxpayer has no vested right in the Internal Revenue Code.” Id. at 33. Finally, the

Court stated that the executor’s lack of notice regarding the amendment was not

dispositive because “a taxpayer ‘should be regarded as taking his chances of any

increase in the tax burden which might result from carrying out the established

policy of taxation.”’ Id. at 34 (quoting Milliken v. United States, 283 U.S. 15, 23

(1931)).

             Here, the Government contends that the retroactive amendment has

the rational legislative purposes of “protect[ing] the public purse,” “provid[ing]

clarity in this area,” and clarifying Congress’s intent that “gasoline [should not]

                                           9
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 10 of 23




qualify for this credit based on its butane content.” (Dkt. # 28 at 10.) As support,

the Government cites to the comments that Senators Chuck Grassley and Ron

Wyden made on the Senate floor prior to the clarification’s enactment to express

these purposes. (Dkt. # 28-1 at 2.) Senator Grassley stated that the AFMC credit

“is intended to promote the use of nontraditional fuels, such as compressed natural

gas and biomass-based fuels, for transportation and other purposes,” but that “some

in the oil industry have sought to turn this credit on its head by claiming the credit

for ordinary gasoline based on the amount of butane mixed in.” (Id.) The Senators

noted that “[a]ll gasoline includes butane,” and that “[a]dding butane during the

gasoline refining process is simply how gasoline is produced”; thus, the “idea that

Congress intended oil companies to benefit from a credit intended to reduce our

dependence on traditional gasoline by rewarding them for making traditional

gasoline doesn’t pass the commonsense test.” (Id.)

             Senator Grassley further discussed how he was “the chairman of the

Senate Finance Committee when the alternative fuel mixture credit was enacted in

2005 as part of a surface transportation bill,” and that “[d]uring that time, there was

great interest in reducing our dependence on foreign oil and traditional fuels.”

(Dkt. # 28-1 at 2.) He noted that the AFMC “was added to reduce that

dependence, not to provide a handout to large oil and gas companies,” and that “if

anyone had thought that oil companies could qualify for this credi[t] they already

                                          10
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 11 of 23




engaged in, the credit would have never been enacted.” (Id.) Senator Grassley

stated that “[n]ot only would I have objected on policy grounds, but the Joint

Committee on Taxation’s revenue score associated with the provision would have

been so large that its passage wouldn’t have been feasible.” (Id.) Senator Wyden

agreed, pointing out that “given the significant amount of tax dollars at stake,” it is

“important for Congress to provide clarity in this area, to protect the public purse.”

(Id.) The Senators also discussed that the amendment to the AFMC addresses their

concerns “to more explicitly deny the credit for butane mixed with gasoline.” (Id.)

             The Senators’ comments make clear that the purpose of the

clarification amendment and its retroactive application was to protect the public

fisc and to limit the ability of oil and gas companies to get a large refund of excise

taxes for making gasoline in the same manner they always had made. These

legislative purposes are rational and reasonable. 1 See Carlton, 512 U.S. at 32.

             Still, Valero argues that there is no rational basis for making a

retroactive application turn on the happenstance of when a taxpayer filed a refund



1
  In support of its position, the Government stated at the hearing that Valero could
hardly “dispute[] that there’s a legitimate purpose in protecting the Treasury from
$50 billion in claims which is what the amount of the potential butane claims, not
just this case but all potential claims according to the Joint Committee on Taxation
said that’s the potential exposure.” (Official Hearing Transcript at 7.) The
Government further maintained that “I don't think plaintiff disputes that it’s a
legitimate purpose to protect the Treasury from an outlay of that size.” (Id.) The
Court agrees.
                                           11
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 12 of 23




claim with the IRS. (Dkt. # 32 at 18.) Valero contends that the 2019 amendment

arbitrarily distinguishes among taxpayers based on when they filed their refund

claim with the IRS. (Id.) Valero also argues that extending the retroactivity period

based not solely on when the subject activity or transaction occurred, but also on

when the taxpayer submitted the claim, is inconsistent with due process principles.

(Id.) Valero asserts that the amendment differentiates between taxpayers that

engage in the same activity during the same time period, applying one list of fuels

eligible for the AFMC to some taxpayers and a different, narrower list to other

taxpayers based on when they filed a refund claim. (Id. at 19.) For this reason,

Valero maintains that there is no rational basis for tying the retroactive effect of a

statute to the timing of filing a refund claim. (Id.) Likewise, Valero argues that

there is no rational basis for tying the refund claim deadline to the January 8, 2018

date the IRS published its guidance. (Id. at 20.)

             Regarding this argument, the Court agrees with the Government that

the dates selected by Congress are rational because they are within the period for

which the credit was revived. (See Dkt. # 34 at 7.) Barring any claims made after

January 8, 2018, includes those substances mixed during the period for which

Congress just revived the credit—2018 and 2019. This delineation rationally

satisfies Congress’s choice to no longer incentivize the use of the substances for

AFMC in § 6426(e), in distinction to the alternative fuel credit found in § 6426(d).

                                          12
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 13 of 23




             Additionally, the Court agrees with the Government that it is rational

to bar claims such as Valero’s for activities occurring prior to January 8, 2018, but

that were not claimed until after that time and had not yet been paid at the time of

the 2019 clarification amendment. As noted by the Government, the IRS has a

rational purpose in paying claims promptly in order to avoid interest on

overpayment. See 26 U.S.C. § 6611. In this way, the January 8, 2018 date

distinguishes between claimants who promptly file claims and those who seek

belated refunds. The Government also points to the rational purpose of Congress

tying the amendment to the date of the IRS’s pronouncement in Revenue Ruling

2018-02 which put taxpayers on notice that the IRS considered that butane related

blending did not qualify for the credit. (See Dkt. # 34 at 8.) The Court agrees.

“Tax legislation is not a promise, and a taxpayer has no vested right in the Internal

Revenue Code.” Carlton, 512 U.S. at 33.

             Still, the Court must also consider other factors in assessing the

retroactive tax legislation at issue here, including Valero’s arguments that: (1) the

period of retroactivity is unduly harsh; and (2) the amendment is not a “curative

measure.” (Dkt. # 32 at 8–18, 20.)




                                          13
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 14 of 23




             1.     Period of Retroactivity

             Valero argues that under the Supreme Court guidance in Carlton, the

retroactivity period for tax legislation should not exceed one or two years. (Dkt.

# 32 at 8.) Valero asserts that Carlton approved only of a “modest” retroactivity

period of one to two years and, thus, the retroactivity period in this case of nearly

five years 2 is substantially longer, raising “serious constitutional concerns.” (Id.

(citing Carlton, 512 U.S. at 38 (O’Connor, J., concurring)).) Valero further argues

that Congress failed to act promptly in amending the statute. (Dkt. # 32 at 12.)

Valero points to the fact that the AFMC was enacted in 2005, originally including

both LPG and compressed or liquified gas, and two years later compressed or

liquified gas from biomass was added. (Id.) Thus, according to Valero, Congress

excluded these substances 13 years and 11 years later, respectively. (Id.) Valero

argues this is the “antithesis of prompt action.” (Id.) Valero contends that

taxpayers’ interest in finality and repose with respect to their tax liability




2
  Valero bases this amount on the date of the December 2019 amendment, which
retroactively barred Valero’s two AFMC claims involving conduct during, and tax
paid for, the first quarter of 2015. (See Dkt. # 32 at 10.) Valero also notes that, in
general, the retroactivity period reaches back to October 1, 2014, because under the
applicable excise tax return statute of limitation (which cannot be extended),
taxpayers had until January 31, 2018, to file a refund claim for the quarter starting
on that date. (Id.); see 26 U.S.C. §§ 6511(a), 6513(a); 26 C.F.R. § 40.6071(a)–
1(a).
                                           14
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 15 of 23




outweighs the Government’s interest in raising revenue through retroactive

legislation. (Id. at 12–13.)

             Valero’s argument is premised on Justice O’Connor’s concurring

opinion in Carlton in dicta that “A period of retroactivity longer than the year

preceding the legislative session in which the law was enacted would raise, in my

view, serious constitutional questions.” Carlton, 512 U.S. at 38 (O’Connor, J.,

concurring). Nevertheless, the Court finds, as have many other courts considering

the issue, that Justice O’Connor’s comments were not meant to amount to a per se

rule in all cases of every variety involving taxes. Importantly, a majority in

Carlton did not embrace a one-year rule, but instead provided a more flexible

framework for deciding the due process question. See Montana Rail Link, Inc. v.

United States, 873 F. Supp. 1415, 1421 (D. Mont. 1994) (rejecting plaintiff’s

argument that all retroactive legislation must have a “short and limited period” of

retroactivity, stating “in Carlton the Court did not establish a specific time frame

for the validity of retroactive legislation”); Enter. Leasing Co. of Phoenix v. Ariz.

Dep’t of Revenue, 221 Ariz. 123, 211 P.3d 1, 5–6 (2008) (rejecting interpretation

of Carlton as standing for proposition that “retroactivity in excess of one year . . .

creates a due process issue” and holding six-year period of retroactivity did not

violate due process), review denied, (Ariz. 2009); Miller v. Johnson Controls, Inc.,

296 S.W.3d 392, 399 (Ky. 2009) (rejecting “a specified modesty period,” noting

                                          15
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 16 of 23




eight of the nine justices in Carlton did not subscribe to a one-year limit on

retroactivity); see also Canisius Coll. v. United States, 799 F.2d 18, 26–27 (2d Cir.

1986), cert. denied, 481 U.S. 1014 (1987) (rejecting “a one-year bench mark as the

constitutional limit of retroactivity,” and holding four-year retroactive application

of curative statute was not violative of due process); cf. Licari v. Comm’r of

Internal Revenue, 946 F.2d 690, 695 (9th Cir. 1991) (rejecting due process

challenge to statute retroactively increasing tax penalty, noting a four-year period

of retroactivity was not, by itself, sufficient to violate due process), aff’d, 946 F.2d

898 (9th Cir. 1991); Temple Univ. v. United States, 769 F.2d 126, 135 (3d Cir.

1985), cert. denied, 476 U.S. 1182 (1986) (in case involving clarifying legislation

applied retroactively to plaintiff’s tax returns going back six years, court stated,

“no federal court of appeals has yet adopted an absolute temporal limitation on

retroactivity,” citing case allowing a nine-year period of retroactivity).

Additionally, in a case decided prior to Carlton, the Fifth Circuit stated that “We

think the ‘harsh and oppressive’ test of Welch v. Henry does not limit retroactivity

to one year, but instead requires a case-by-case analysis in which the length of the

period affected is but one factor to be considered.” See Wiggins v. C.I.R., 904

F.3d 311, 316 (5th Cir. 1990) (citing Welch, 305 U.S. at 147). Moreover, to the

extent Carlton stands for the proposition that tax statutes must have a certain period

of retroactivity, the Court finds that proposition is inapplicable here because the

                                           16
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 17 of 23




amendment here is a curative measure as discussed below. See id. (“Where

legislation is curative, retroactive application may be constitutional despite a long

period of retroactivity.”).

             The Court also rejects Valero’s argument premised on the idea that

only a modest period of retroactivity can satisfy due process using the due process

principles outlined above. As discussed, the rational legislative purposes of the

2019 clarification amendment passed by Congress were to “protect the public

purse,” “provide clarity in this area,” and clarify Congress’s intent that “gasoline

[should not] qualify for this credit based on its butane content.” Clearly then, the

2019 amendment was a reasonable fit with these legislative purposes. Valero has

not demonstrated why these purposes are advanced by making the period of

retroactivity only one or two years, but not five years. See The Constitutionality of

Retroactive Legislation, 73 Harv. L. Rev. at 704 (“[W]hen dealing with curative

statutes, the Court has consistently held that the legislative purpose is of itself

sufficient to justify the concomitant retroactivity.”); cf. Rocanova v. United States,

955 F. Supp. 27, 30 (S.D.N.Y. 1996) (holding six-year period of retroactivity for

lengthened statute of limitations governing government claims for back taxes did

not violate due process as “[t]he very purpose of the Amendment required its

application to all existing tax liabilities”), aff’d, 109 F.3d 127 (2d Cir.), cert.

denied, 522 U.S. 821 (1997); Johnson Controls, 296 S.W.3d at 401 (rejecting due

                                            17
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 18 of 23




process challenge to 2000 statute that gave effect to taxing authority’s

interpretation of tax statute from 1988 to 1994, an interpretation that was held

erroneous by the Kentucky Supreme Court in 1994); see generally City of

Muscatine v. Waters, 251 N.W.2d 544, 548 (Iowa 1977), superseded by statute on

other grounds as stated in City of Des Moines v. City Dev. Bd., 473 N.W.2d 197,

199 (Iowa 1991) (stating a curative act “is necessarily retrospective in character”).

Accordingly, the Court finds that given the amendment’s purpose, there was no

way to avoid a period of retroactivity of several years in this case.

             2.     Curative Amendment

             Valero argues that the retroactivity period of the 2019 clarification

amendment cannot be classified as “curative” because it is a wholesale change in

the law and eliminates eligibility for three categories of fuel that expressly

qualified for the AFMC. (Dkt. # 32 at 15.) Valero also takes issue with

Congress’s elimination of compressed or liquified gas derived from biomass, but

not liquid fuel derived from biomass even though they were produced at the same

biomass facility in Louisiana. (Id. at 16–17.) Valero further contends that

eliminating butane from the AFMC is not a curative measure to correct an

unforeseen circumstance at issue in Carlton. (Id.) Instead, according to Valero, it

is a wholesale change in the law. (Id.)




                                          18
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 19 of 23




              In response, the Government first asserts that the 2019 clarification

amendment is not retroactive with respect to claims for mixing butane on the basis

that such mixtures have never qualified for the AFMC. (Dkt. # 34 at 3.) The

Government cites several recent district court opinions which have held that butane

is excluded from the term LPG in § 6426 and is not an alternative fuel for the

purposes of § 6426(e)’s AFMC. See Vitol, Inc. v. United States, No. H-18-2275,

2020 WL 1442136 (S.D. Tex. Feb. 25, 2020); U.S. Venture, Inc v. United States,

__ F. Supp. 3d __, 2020 WL 1366418 (E.D. Wis. Mar. 23, 2020). Thus, according

to the Government, to the extent the 2019 clarification amendment precludes

payment on claims for butane as an LPG, it has no retroactive effect because

mixing butane with gasoline never qualified for the credit. (Dkt. # 34 at 4.) Upon

review, the Court takes note of the cases cited by the Government, and while it

finds their reasoning persuasive, the parties have not adequately briefed this issue

in their memoranda on the instant motion. Thus, the Court declines to decide this

issue at this time.

              The Government argues in the alternative, however, that the 2019

clarification amendment is nevertheless a curative act for both butane and other

removed substances because it works to “avoid the refund of monies already

collected and spent” as opposed to merely raising revenue. (Dkt. # 34 at 4

(quoting Zaber v. City of Dubuque, 789 N.W. 2d 634, 646–67 (Iowa 2010)

                                          19
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 20 of 23




(emphasis in original)).) Additionally, according to the Government, the 2019

amendment’s bar of claims not yet “paid or allowed” ratifies the IRS’s

administrative treatment of those claims, especially those for butane. (Id.) Thus,

the Government maintains that once Congress learned taxpayers sought to

misconstrue the AFMC, it quickly cured the relevant statute with the 2019

Clarification. (Id.) The Government also asserts that Congress timely acted

because the refund claims at issue here have only been made in recent years. (Id.);

see also H.R. Rep. 116-379 at 61 (2020) (noting that “in late 2016 or early 2017,

promotional literature appeared urging taxpayers to assert on amended returns that

butane (a standard component chemical present in all gasoline), when blended with

gasoline, constituted an alternative fuel mixture.”).

             Regarding the removed substances other than butane, the Government

argues that Congress was concerned with other “post-hoc attempts to obtain a

windfall” for other substances ultimately removed from the list of alternative fuels

that may be used to create an alternative fuel mixture by the 2019 clarification.

(Dkt. # 34 at 6.) The Government cites a report from the House Ways and Means

Committee (“the Report”) for a parallel House Bill from the last legislative session

which discusses the Committee’s awareness “of disputes regarding the meaning of

compressed natural gas.” (Dkt. # 28-4 at 4 n.182.) Regarding this, the Report

states that the “IRS Chief Counsel issued informal advice on the meaning of

                                          20
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 21 of 23




‘compressed natural gas’ for purposes of section 6426,” which notes that

compressed natural gas “is generally defined as natural gas in its gaseous form that

is contained under pressure of approximately 2,400 to 3600 psi (per square inch)

and of the quality required for use as a fuel in vehicles.” See FSA No. 20151001F

(March 6, 2016) https:// www.irs.gov/pub/irs-lafa/151001f.pdf. According to the

Report, “[t]he Committee is aware that some taxpayers argue that lower levels of

pressure sufficient to get any natural gas through a pipeline from the wellhead

should qualify as [compressed natural gas] for purposes of the alternative fuel

mixture credit,” but that “[t]his interpretation is not consistent with Congressional

intent to subsidize fuel capable of being used as a substitute for traditional motor

vehicle fuel.” (Dkt. # 28-4 at 4 n.182.) In this way, the Government maintains

Congress distinguished between compressed or liquified gas derived from biomass

and liquid fuel derived from biomass in eliminating the former from AFMC. (Dkt.

# 34 at 6–7.)

                Upon consideration, the Court agrees with the Government that the

2019 clarification is a curative measure designed to reduce or eliminate ambiguity

or mistake in an otherwise applicable law. As in Carlton, without the 2019

clarification, the original provision “would have created a significant and

unanticipated revenue loss” to the U.S. Treasury. See 512 U.S. at 32.

Furthermore, like Carlton, there is “no plausible contention that Congress acted

                                          21
       Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 22 of 23




with an improper motive, as by targeting [the taxpayer].” Id. And, given the

evidence presented to the Court that refund claims such as the ones Valero makes

in this case were only recently filed within the last four or so years, the Court finds

that Congress acted promptly in enacting the 2019 clarification in order to cure the

potential windfall large oil and gas companies might receive from “the refund of

monies already collected and spent.” See Zaber, 789 N.W.2d at 646.

             Accordingly, for all of the reasons discussed above, the Court finds

that Valero has not carried its burden to establish the unconstitutionality of

Congress’s action. The Court thus finds that the 2019 clarification amendment is

consistent with the Due Process Clause of the Fifth Amendment. The Court will

therefore GRANT the Government’s motion for partial judgment on the pleadings.

                                   CONCLUSION

             In light of the foregoing, the Court GRANTS the Government’s

Motion for Partial Judgment on the Pleadings. (Dkt. # 28.) The Court

DISMISSES Valero’s refund claims for butane and liquified gas derived from

biomass.




                                          22
Case 5:19-cv-00328-DAE Document 38 Filed 07/31/20 Page 23 of 23




     IT IS SO ORDERED.

     DATED: San Antonio, Texas, July 31, 2020.




                                   ______________________________________
                                   David Alan Ezra
                                   Senior United States District Judge




                              23
